Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment, filed 3/27/20, has been entered. Claims 1-10, 21, 22 and 25-30 remain pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: text on [0090] is incomplete, as “FIG” is not identified.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1-6, 21, 22 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 limitations, directed to “control information transmitted by a base station via a plurality of beams” and “performing, by the terminal, data transmission via the plurality of beams” are unclear, because it is not understood, how the same beams can be used for the transmission from the base station and for the transmission from the terminal. 

Claims 2-6, 8-10 and 25-30 limitations, directed to “a target beam” are unclear, because the limitations comprise no criteria. Therefore, it is not understood, which beams are included and which are excluded from the “target beams” limitations. The disclosure, for example [0108], does not provide a clear definition of “a target beam”.
Other claims are rejected, as the dependent claims.



Claim Rejections - 35 USC § 103
Claims 1-10, 21, 22 and 25-30 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Tang (US 11,044,714) in view of Miao (US 10,826,661).
Regarding claims 1, 7, 21 and 22, Tang substantially teaches a data transmission method and device (using multiple beams for transmitting control channel from the base station 10 to the terminal device 20, as shown on Fig. 1 and described on 1:49-65), comprising:
receiving, by a terminal, a plurality of pieces of control information transmitted by a base
station via a plurality of beams, each piece of control information comprising resource
information, the resource information indicating one or more transmission units
configured by the base station for the terminal (terminal receives the control information through multiple beams from the base station, as described on 9:56-10:11, wherein the resource 
Tang does not teach the terminal transmitting data to the base station via beams, on the transmission units indicated by the plurality of pieces of control information.
Miao teaches a base station and terminal operating in the 5G environment, as described on 2:57-3:2, with multiple beams, described as SRS processes on 4:7-35, wherein the terminal performs uplink data transmission, shown as step 265 on Fig. 2 and described on 6:44-7:12, via the plurality of beams, on the one or more transmission units indicated by the plurality of pieces of control information by using the beams based on the received control information, shown on step 260 of Fig. 2 and described on 7:38-59.
A combination of Tang teaching and Miao teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to implement the method/system of Miao teaching the uplink assignments for the terminal, as the terminal uplink communication with base station is essential for 5G systems.
	In addition regarding claims 21 and 22, Tang teaches the base station and the terminal comprising a processor and memory, as shown on Fig. 7 and 8, described on 18:39-22-3.
In addition, regarding claims 7 and 22, Tang teaches the network device/base station sending control information to the terminals through multiple beams, as described on 2:63-3:12, which are generated, as described above.
Regarding claims 2, 3, 8, 10, 25, 26 and 30, Tang teaches using the beams with the control resources received at the terminal, which comprise information corresponding to the target resource set through a preset table or formula for the received beams, as shown on Fig. 3 and 
Regarding claims 4 and 27, Tang teaches receiving first piece of the control information on the target resource, wherein the first piece of the control information being one of the plurality of pieces of the control information, as described on 9:31-10:11, wherein the control resources are used for the uplink data transmission, as described by Miao above.
Regarding claims 6, 9 and 29, Tang teaches performing scrambling for the first piece of information, if it is carried in the common DCI, as described on 4:24-36, as the control resources received at the terminal are corresponding to the target resource set through a preset table or formula for the corresponding beams, as shown on Fig. 3 and described on 11:8-12:36, wherein the control resources are used for the uplink data transmission, as described by Miao above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093. The examiner can normally be reached 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/            Primary Examiner, Art Unit 2461